Citation Nr: 0217337	
Decision Date: 12/02/02    Archive Date: 12/12/02

DOCKET NO.  02-01 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
tinnitus.

2.  Whether new and material evidence has been submitted to 
reopen the veteran's service connection claims for 
degenerative arthritis of the cervical and lumbar spine and 
bilateral knees (claimed as back and bilateral knee 
disability).  

3.  Whether new and material evidence has been submitted to 
reopen the veteran's service connection claim for psoriasis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel


INTRODUCTION

This veteran had active service from June 1955 to June 1959 
(U. S. Navy) and from January 1963 to January 1966 (U. S. 
Army).  

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2001 rating decision by the Department of 
Veterans Affairs (VA) Houston, Texas Regional Office (RO).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
decision of the veteran's appeal has been obtained by the 
RO.  

2.  The RO denied service connection for tinnitus by rating 
action of January 1998; the veteran was notified of this 
action in February 1998; the veteran did not file a timely 
appeal. 

3.  The evidence submitted since the January 1998 rating 
action is duplicative or cumulative of evidence previously 
of record or does not bear directly and substantially on the 
matters under consideration.

4.  The RO denied entitlement to service connection for 
arthritis and psoriasis in a July 1978 rating decision.  

5.  In August 1978, the veteran was apprised of the denial 
of his service connection claims on the basis that his 
disabilities were not incurred in or aggravated by his 
period of service or that his arthritis was diagnosed within 
one year of discharge from service.  He did not file an 
appeal.  

6.  In an April 1984 rating action, the RO denied an 
application to reopen the veteran's claim for service 
connection for psoriasis based on no submission of new and 
material evidence; the veteran was notified of this action 
by letter in May 1984.  

7.  In a January 1998 rating decision, the RO denied the 
veteran's claim to reopen his claims for service connection 
for arthritis of multiple joints, including the back and 
knees, and for psoriasis; the veteran was notified of this 
action by letter of February 1998.  

8.  Evidence received since the January 1998 rating decision 
is either duplicative or cumulative of evidence previously 
of record or does not bear directly and substantially on the 
matters under consideration.  


CONCLUSIONS OF LAW

1.  The January 1998 rating action which denied service 
connection for tinnitus is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 
(2002).

2.  No new and material evidence has been received since the 
January 1998 rating decision to reopen the veteran's claim 
for service connection for tinnitus.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2002).

3.  The July 1978 RO rating decision and the April 1984 and 
January 1998 RO decisions are final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 
(2002).  

4.  No new and material evidence has been received since the 
January 1998 rating decision to reopen the veteran's claim 
for service connection for degenerative arthritis of the 
cervical and lumbar spine and bilateral knees.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (2002).  

5.  No new and material evidence has been received since the 
January 1998  rating decision to reopen the veteran's claim 
for service connection for psoriasis.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that Congress has amended VA law to 
eliminate the requirement for a well-grounded claim, enhance 
VA's duty to assist a claimant in developing facts pertinent 
to his claim, and expand on VA's duty to notify the claimant 
and his representative, if any, concerning certain aspects 
of claim development.  See Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2002)).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of the 
development letter dated in September 2001, the rating 
decision dated in November 2001, the statement of the case 
(SOC) dated in February 2002, the hearing before a Member of 
the Board in July 2002, and the letter regarding the VCAA 
dated in October 2002, the RO provided the veteran with the 
applicable law and regulations and gave adequate notice as 
to the evidence needed to substantiate his claims.  The VCAA 
letter explained the notice and duty to assist provisions of 
the new law and regulations including the respective 
responsibilities of the parties to secure evidence, and 
asked the veteran to submit or authorize VA to obtain 
outstanding evidence relevant to the appeal.  Thus, the 
Board is satisfied that the RO has duty provided all notice 
as required by the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

With respect to the duty to assist, the RO has scheduled VA 
examinations and secured VA treatment records and the 
veteran has submitted private records from several medical 
providers.  He had specifically stated that there are no 
further records to obtain concerning his claims.  The Board 
finds that the duty to assist the veteran with the 
development of his claims is satisfied.  38 U.S.C.A. § 5103A 
(West Supp. 2002).  

It is noted that regulations adopted by VA implementing the 
VCAA include changes to the standard for determining new and 
material evidence and provide for limited assistance to 
claimants seeking to reopen previously denied claims.  In 
essence, the new regulations redefine "new and material 
evidence" and clarify the types of assistance VA will 
provide to a claimant attempting to reopen a previously 
denied claim.  66 Fed. Reg. at 45,630 (to be codified as 
amended at 38 C.F.R. §§ 3.156(a), 3.159(c)). VA's authority 
to provide such additional assistance is provided by 38 
U.S.C.A. § 5103A (g) (West Supp. 2002), which stated that 
nothing in section 5103A precludes VA from providing such 
other assistance as the Secretary considers appropriate.  
These changes are applicable only to claims to reopen filed 
on or after August 29, 2001.  See Fed. Reg. at 45,620.  In 
this case, the veteran's claim to reopen his previously 
denied service connection claims was filed before August 29, 
2001 and as such, these changes are not applicable in the 
present case.  In any event, the Board notes that the RO 
sent a letter dated in September 2001 concerning the 
veteran's claims and indicated the types of evidence needed 
to substantiate his claims.  He has not since authorized VA 
to secure any additional private records or identified any 
relevant VA records that need to be obtained.

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  As noted 
above, he had a hearing before a Member of the Board in July 
2002.  Therefore, there is no indication that the Board's 
present review of the claim will result in any prejudice to 
the claimant.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

I. Factual Background

With respect to the veteran's claim for service connection 
for tinnitus, the veteran's service medical records 
associated with his claims folder reveal a notation of 
earache and a diagnosis of otitis media of the left ear in 
an April 1965 clinical record.  Noted on separation 
examination related to the veteran's tour of duty with the 
U. S. Army dated in November 1965 is ear trouble - serum in 
ears, with no difficulties at the time of examination.  
Otherwise, the service medical records are silent for any 
pertinent complaints, findings, or notations related to the 
veteran's claim for service connection for tinnitus.  
Furthermore, with respect to the veteran's service 
connection claims for arthritis and psoriasis, the veteran's 
service medical records are equally silent for any pertinent 
findings.  In a June 1955 statement related to the veteran's 
tour of duty with the U. S. Navy, he signed that he had no 
stiff joints.  On separation examination related to the 
veteran's service in the Navy dated in June 1959, there were 
no abnormal findings.  Again, on separation examination in 
November 1965, there are no indications of psoriasis or 
arthritis, related complaints, notations, or clinical 
findings otherwise.  

In July 1978, the RO denied service connection for psoriasis 
and arthritis.  At that time, the RO considered the 
veteran's service medical records, which as noted above, 
were devoid of any treatment, notations, complaints, or 
diagnoses of the claimed disorders.  The RO also considered 
a private medical doctor's statement dated in April 1978 to 
the effect that the veteran was diagnosed with psoriasis and 
had been treated for the same since May 1975.  

Since that rating decision, the veteran provided his 
examination report associated with retirement due to 
disability dated in June 1978.  Noted is that the veteran 
was also diagnosed with psoriatic arthritis, which precluded 
him from gainful employment amongst other disabilities.  On 
VA orthopedic examination dated in January 1979, the 
examiner noted the veteran's complaints of pain in all 
joints and diagnosed a possibility of psoriatic arthritis, 
dating the apparent onset of the veteran's symptoms to one 
year prior to examination.  A private medical doctor's 
statement dated in March 1979 disclosed that the veteran had 
psoriasis of a permanent nature and arthritis that affected 
many joints, including cervical and lumbar spine, and both 
knees.  A May 1979 statement confirmed the same findings.  

VA examination dated in October 1979 revealed the diagnoses 
of arthritis and psoriasis.  In a recitation of the 
veteran's past medical history, the veteran reported onset 
of arthritis in about 1976.  That examiner noted that is was 
doubtful that the veteran had arthritis.  In a private 
medical statement dated in February 1980, it is noted that 
the veteran had been treated for multiple problems, 
including psoriatic disorders since January 1979.  

In April 1984, the veteran submitted a claim that included 
service connection for psoriasis and indicated an onset in 
1965.  A rating decision dated in April 1984 noted that the 
veteran's service connection for psoriasis had been 
previously denied and that there was no new and material 
evidence of record since that time.  

VA outpatient treatment records extending from October 1988 
to February 2001 are associated with the veteran's claims 
folder.  Additionally, a private medical statement dated in 
March 1995 related to the veteran's claim for permanent and 
total disability, noted diagnoses of psoriasis and 
arthritis.  On VA examination in August 1995, in a 
recitation of the veteran's past medical history, he 
reported that he developed arthritis in the 1970s and 
psoriasis during service sometime in 1965.  Diagnoses of 
psoriatic arthritis and psoriasis are noted.  

In VA outpatient records and progress notes dated from 
February 1996 to October 1997, the veteran was diagnosed 
with tinnitus.  In October 1997, the veteran claimed service 
connection for tinnitus, arthritis of the knees, back, and 
psoriasis.  In a private doctor's statement dated in October 
1997, the physician stated that the veteran had been a 
patient from 1970 through 1980 and that he had been treated 
for psoriasis and psoriatic arthritis.  Noted is that the 
veteran had dated the onset of his psoriasis as 1966.  

In a January 1998 rating decision, the RO denied service 
connection for tinnitus, and determined that no new and 
material evidence had been submitted for his service 
connection claims for arthritis of the back and bilateral 
knees and for psoriasis.  The veteran was given notice of 
that decision in February 1998 and informed no new and 
material evidence had been submitted since the prior rating 
decision.  

On VA x-ray study dated in November 1998, a history of 
psoriasis arthritis is noted.  VA outpatient records dated 
from June to October 2000 reveal diagnoses of arthritis and 
psoriasis and treatment for the same.  In a June 2000 
record, it is noted that the veteran had psoriasis for 20 
years.  

In July 2002, the veteran had a hearing before a Member of 
the Board, at which time he stated that he was exposed to 
loud noises while in the U. S. Navy as a loader assigned to 
a 3-inch and 5-inch gun.  He also stated that he was never 
issued earplugs while in the Navy.  The veteran never 
complained of the problem while in service, but has had the 
problem of ringing in the ears off and on since discharge.  
Transcript (T.) at 4.  He also testified that he experienced 
that problem while serving in the Army during his second 
tour of duty.  (T.) at 6.  He was issued ear protection 
during service in the Army.  (T.) at 7.  

With respect to his psoriasis, the veteran stated that he 
contacted psoriasis while in the Army and was given 
something to control the itching.  (T.) at 8.  At 
separation, he did not complain about symptoms of psoriasis 
because he thought it was dandruff.  (T.) at 9.  He also 
stated that he sought treatment for his symptoms in 1969, 
but that the psoriasis was really bad in 1978 when he 
stopped working.  (T.) at 10.  The veteran also testified 
that his psoriasis was the cause of his arthritis of his 
back and knees.  (T.) at 14.  He stated that dermatology 
specialists at a VA facility were currently treating him.  
(T.) at 15.  

II. Pertinent Law and Regulations

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident 
with military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2002).  

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

A disorder may be service connected if the evidence of 
record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was 
seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation 
to establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-
service.  38 C.F.R. § 3.303(d).

Service connection may also be allowed on a presumptive 
basis for certain disabilities, including arthritis, if the 
disability becomes manifest to a compensable degree within 
one year after the veteran's separation from service.  
38 U.S.C.A. §§ 1101, 1102(3), 1110, 1112, 1113, 5017 (West 
1991 and Supp. 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159).  

In order to reopen a previously and finally disallowed claim 
(decided by the Board or RO) there must be new and material 
evidence presented or secured since the time that the claim 
was finally disallowed on any basis. Evans v. Brown, 9 Vet. 
App. 273 (1996); 38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence is defined by regulation as evidence which 
has not been previously submitted to agency decisionmakers 
which bears directly and substantially upon the matter under 
consideration.  It must be neither cumulative nor redundant 
and by itself or in conjunction with evidence previously 
assembled be so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2002).  

However, if new and material evidence is presented or 
secured with respect to a claim that has been disallowed, VA 
must reopen the claim and review its former disposition.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  See Hodge v. West, 
155 F.3d 1356, 1362 (Fed. Cir. 1998).

For the sole purpose of determining whether the claim should 
be reopened, credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The claim 
does not need to be conclusive; however, the veteran's 
allegations must be supported by credible and competent 
evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

III.	Analysis

The veteran claims that he is entitled to service connection 
for tinnitus, and that he has presented new and material 
evidence for his service connection claims for his 
degenerative arthritis of the cervical and lumbar spine and 
for the bilateral knees as well as for psoriasis.  The Board 
addresses the veteran's claims separately below.  

Degenerative arthritis and psoriasis claims

With respect to the veteran's claims for service connection 
for degenerative arthritis of the cervical and lumbar spine 
and bilateral knees and for psoriasis, the Board notes that 
the veteran first filed his service connection claims in 
March 1978.  The RO denied the same in a rating decision 
dated in July 1978.  The veteran was notified of that 
decision in August 1978; he did not perfect an appeal on 
those matters.  

Evidence of record at the time of the original July 1978 
rating decision consisted of the veteran's service medical 
records and the April 1978 private physician's statement 
indicating a diagnosis of psoriasis and treatment since May 
1975.  Evidence received since that final rating has been 
noted above.  Such evidence consists of VA outpatient 
records from 1988 to 2001 indicative of treatment for 
current disabilities, private medical statements also noting 
treatment for psoriasis and arthritis, duplicative service 
medical records, and personal statements by the veteran.  
The RO confirmed the denial of service connection in rating 
actions in April 1984 and January 1998 and the veteran did 
not file an appeal from either action.  

Upon a review of the claims folder, the Board finds that 
there is no new and material evidence since the last denial 
in January 1998 to reopen the veteran's claims for service 
connection for arthritis of the back and bilateral knees and 
for psoriasis.  As noted herein, to reopen his previously 
denied claim, the veteran must submit new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence is 
evidence which had not been previously submitted and which 
bears directly and substantially upon the matter under 
consideration.  It cannot be cumulative in nature or 
redundant, and by itself or in conjunction with other 
evidence previously provided, it must be so significant so 
as to be considered in order to fairly decide the merits of 
the claims.  See supra 38 C.F.R. § 3.156(a).  The Board 
notes that duplicate evidence is by definition not new and 
material.  

In this case, the veteran has submitted additional evidence 
in support of his claims since the last denial in January 
1998.  However, while not all of the documents submitted are 
exact duplicates of the previous evidence of record, all of 
the additional evidence serves to merely reiterate 
statements and conclusions reached before the 1998 rating 
action.  That is, VA outpatient records and private 
physicians' statements as noted herein merely substantiate 
current disability associated with psoriasis and psoriatic 
arthritis affecting the back and bilateral knees.  They do 
not relate the veteran's disabilities to his periods of 
service. 

Moreover, the veteran's own statements merely offer the 
assertions that his psoriasis began in service and that he 
has current disability, including arthritis of multiple 
joints.  The veteran may make statements as to his symptoms 
associated with his disabilities.  However, he is not 
medically trained to render statements as to the 
relationship between such disabilities and his periods of 
service.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, while 
the cited evidence is new to the record, in the sense that 
it was not previously associated with the claims folder at 
the time of the July 1998 rating decision, such evidence is 
not considered material to the matters at hand.  See 
38 U.S.C.A. § 1110 (West 1991 & Supp. 2002) (service-
connected disability compensation is payable to a veteran 
for disability resulting from an injury or disease incurred 
or aggravated in active military service).  

In other words, the evidence that the veteran has submitted 
since the last and final rating action in January 1998 is 
merely cumulative of evidence already of record and 
therefore, is not new and material.  The records consist 
primarily of outpatient treatment records which reflect 
continuing treatment, duplicates of previously submitted 
statements and records, and his testimony at the hearing on 
appeal.  None of the treatment records or personal 
statements addresses current disabilities coincident with or 
associated with the veteran's service.  Therefore, the 
evidence does not bear directly and substantially on the 
matters at hand and is not new and material.  

In conclusion, the Board finds that evidence received since 
the January 1998 RO decisions is not new and material within 
the meaning of 38 C.F.R. § 3.156(a).  Accordingly, the 
veteran's service connection claims are not reopened.  
38 U.S.C.A. § 5108.  The appeal is denied.

Tinnitus

The veteran claims that he is entitled to service connection 
for tinnitus.  In his service connection claim filed in 
February 1997, he asserted that when he was in the Navy 
aboard a U. S. vessel, he had ringing in the ears due to 
firing 3-inch and 5-inch guns.  He stated that he was never 
issued earplugs while in the Navy.  He also has stated that 
he never sought treatment in service because he thought the 
symptoms would go away after a while.  After he was 
discharged from the Navy, he had symptoms off and on.  
During his second tour of duty with the Army, he was exposed 
to firing, but that at that time he wore ear protection.  At 
his hearing in July 2002, he said that about seven years 
earlier, the ringing became constant and persistent.  

The Board notes that, in its November 2001 rating decision, 
the RO denied service connection for tinnitus.  However, a 
review of the record reflects that the RO previously denied 
service connection for tinnitus in January 1998; the veteran 
was notified of this action in February 1998 and did not 
file a timely appeal.  However, the Board has jurisdiction 
under 38 U.S.C.A. § 7104(b) to consider previously 
adjudicated claims only if new and material evidence has 
been presented. Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  As a jurisdictional matter, the question of 
whether new and material evidence had been submitted may be 
raised at any time during proceedings by any party or the 
tribunal, and must be adjudicated before addressing the 
merits. Id.  Accordingly, the Board must initially determine 
on its own whether new and material evidence has been 
received to reopen the veteran's claims.

At the time of the January 1998 decision, it was noted that 
the veteran's service medical records are silent for any 
complaints or diagnoses of tinnitus.  They are also negative 
for any evidence of concussion, or acoustic trauma.  On VA 
examination in March 1972, the veteran did not complain of 
symptoms associated with tinnitus, and in fact there is 
nothing related to tinnitus until a diagnosis noted in VA 
outpatient treatment records including an audiology 
assessment, dated in August 1997.  Subsequent VA outpatient 
records merely confirm the diagnosis of tinnitus, but offer 
nothing regarding a relationship between current tinnitus 
and the veteran's period of service.  

In light of the above, the claim is not reopened.  The 
evidence added since the RO's denial of service connection 
in January 1998 is cumulative.  The records submitted 
reflect continued complaints of tinnitus but do not reflect 
a nexus to any service event.   Accordingly, the evidence 
added to the record does not provide a basis for reopening 
the claim under the provisions of 38 C.F.R. § 3.156.  


ORDER

No new and material evidence has been submitted to reopen 
the veteran's claim for service connection for tinnitus.  
The appeal is denied.  

No new and material evidence has been submitted to reopen 
the veteran's claim for service connection for degenerative 
arthritis of the cervical and lumbar spine and bilateral 
knees.  The appeal is denied.


No new and material evidence has been submitted to reopen 
the veteran's claim for service connection for psoriasis.  
The appeal is denied.



		
	V. L. Jordan 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

